


Exhibit 10.2




LIEN RELEASE AGREEMENT

THIS LIEN RELEASE AGREEMENT (this “Agreement”) is made and entered into this
17th day of December, 2015, by Republic Capital Access, LLC (“RCA”) and DMRJ
Group, LLC (“Bank”).

WHEREAS, Bank has agreed to make certain financial accommodations to Implant
Sciences Corporation (the “Customer”);




WHEREAS, in connection with such financial accommodations made by Bank to the
Customer (together, the “Bank Credit Agreement”), the Customer has granted to
Bank a security interest in and lien upon all of the property of the Customer
and the products and proceeds thereof (as amended pursuant to this Agreement,
the “Bank Collateral”);




WHEREAS, pursuant to that certain Accounts Receivable Purchase Agreement, dated
as of December 11, 2015 (the “RCA Purchase Agreement”), RCA has agreed to
provide certain financial accommodations to the Customer and to purchase certain
specific account receivables and related proceeds as described on Exhibit A (the
“Account Receivables”) from the Customer;




WHEREAS, in connection with the RCA Purchase Agreement, the Customer has granted
to RCA, only in the event that a court of competent jurisdiction or governmental
authority determines that RCA did not purchase Account Receivables from the
Customer, a first priority security interest in and lien upon certain Account
Receivables (the “RCA Collateral”);




WHEREAS, in order to induce RCA to enter into the RCA Purchase Agreement with
the Customer, Bank desires to release its lien upon the Account Receivables from
the Bank Collateral pursuant to the terms and conditions set forth herein; and




WHEREAS, Bank and RCA desire to enter into this Agreement to confirm their
respective rights with respect to the Account Receivables and any payments
arising thereunder.




NOW, THEREFORE, in consideration of the promises, covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




1.

Lien Release.  Bank hereby agrees that, as of the date hereof, Bank
conditionally releases from the Bank Collateral the Account Receivables. For the
avoidance of doubt, and subject to Section 2 hereof, Bank shall hereafter
maintain a security interest in and lien on all of the property of the Customer
and the products and proceeds thereof except for the Account Receivables. In the
event that a court of competent jurisdiction or governmental authority
determines that RCA did not purchase Accounts Receivable from the Customer, Bank
agrees that RCA shall have a first priority security interest in and lien upon
the RCA Collateral and that the Bank shall have no security interest in and lien
upon the RCA Collateral.




2.

Bank Credit Agreement. Bank hereby agrees that execution of the RCA Purchase
Agreement by the Customer, the Customer’s assignment to RCA of the right to
receive payments for the RCA Collateral and the sale of receivables by the
Customer to RCA pursuant to the RCA Purchase Agreement shall not constitute an
event of default under the Bank Credit Agreement or, if any of the foregoing do
constitute such an event of default, such event of default shall





Initial:     _________

_________

_________

--------------------------------------------------------------------------------




be waived by Bank.

3.

Term.  The term of this Agreement shall be from and after the date hereof
through and including the earlier of (i) the date on which the Customer has
fully satisfied its obligations to Bank pursuant to the terms and conditions of
the Bank Credit Agreement and Bank has released its lien on the Bank collateral
or (ii) the date on which Customer has satisfied its obligations to RCA pursuant
to the terms of the RCA Purchase Agreement and Customer has terminated the RCA
Purchase Agreement (the “Term”). Immediately upon the occurrence of (ii) in the
preceding sentence, Bank (i) shall no longer be deemed to have released from the
Bank Collateral its security interest in and lien on the Account Receivables and
(ii) shall be permitted to file in each appropriate jurisdiction a UCC-1
financing statement or UCC-3 amendment evidencing the Account Receivables as
Bank Collateral. In the event that the Customer has satisfied its obligations to
RCA pursuant to the terms of the RCA Purchase Agreement, the Customer has
terminated the RCA Purchase Agreement, RCA has received payment in full for all
purchased Account Receivables and the Customer has not satisfied its obligations
to Bank under the terms of the Bank Credit Agreement, then (i) this Agreement
shall be deemed terminated, except as to any obligations due by RCA or Bank to
the other under Section 6 hereof, and (ii) Bank shall no longer be deemed to
have released from the Bank Collateral its security interest in and lien on the
Account Receivables.




4.   Forbearance. During the Term, as between RCA and Bank, Bank shall not (a)
notify any  

Customer account debtor that payment on any RCA Collateral is to be made to
Bank; (b) collect, sue upon or otherwise exercise rights against the RCA
Collateral; or (c) assert any claim for marshaling with respect to the RCA
Collateral.  Likewise, during the term, as between Bank and RCA, RCA shall not
(a) notify any Customer account debtor that payment on any Bank Collateral is to
be made to RCA; (b) collect, sue upon or otherwise exercise rights against the
Bank Collateral; or (c) assert any claim for marshaling with respect to the Bank
Collateral.






5.

No Waiver. Nothing in this Agreement waives or impairs the respective rights of
Bank or RCA under their agreements with Customer to receive payments on their
debt or to foreclose on their collateral in any manner other than as expressly
prohibited by this Agreement.  




6.

Receipt of Collateral.  During the Term, if Bank receives or otherwise obtains
any of the RCA Collateral, Bank shall turn over any such property to RCA as soon
as is reasonably practicable.  To the extent such RCA Collateral received by
Bank constitutes payments and/or back-up information received in connection
therewith, Bank will forward such payments and back-up information within three
(3) business days after receipt and identification to Bank to the following
applicable address:







If Mailed:

If Via Wire Transfer:

Republic Capital Access, LLC

790 Station Street, 2nd Floor

Herndon, VA 20170

Attn: Timothy Gilmore

RCA Funding, LLC

Xenith Bank

ABA#: 051409184

Acct#: 5500468501




7.

Representations and Warranties.

(a)

Each of the parties has had the opportunity to consult with legal counsel of
such party’s choosing, this Agreement is satisfactory to each of the parties to
this Agreement, and








--------------------------------------------------------------------------------




each such party understands the terms of this Agreement and intends to fully
perform and be bound by this Agreement.

(b)

Each is an entity that it is duly created, validly existing and in good standing
under the laws of the state of its organization and that the party signing on
behalf of it is authorized on its behalf to execute and deliver this Agreement,
and any other instrument executed and delivered in connection herewith, and upon
such execution and delivery each such entity shall be bound by all such
instruments.

(c)

Each of the parties hereto has the legal right, power, capacity and authority to
enter into and perform such party’s covenants, obligations and agreements under
this Agreement and the other instruments referenced herein and delivered
pursuant hereto, all corporate, company, partnership and other actions required
in connection with the authorization, execution, delivery and performance of
this Agreement by such party have been duly taken.

(d)

No consent, approval, authorization or order of any court or governmental
authority or third party is required in connection with the execution, delivery
and performance by any party to this Agreement.

8.

Advances and Repayments.  RCA acknowledges that the Customer’s indebtedness to
Bank evidenced by the Bank Credit Agreement may, from time to time, be paid in
full and that additional indebtedness may arise thereafter as a result of
additional extension of credit made by Bank under Bank’s Credit Agreement to
Customer.  RCA agrees that such advances, repayments and readvances shall not
affect the respective rights of Bank and RCA under this Agreement.  

9.

Notices.  All notices, requests, demands or other communications required or
permitted by or in connection with this Agreement, without implying the
obligation to provide any such notice, request, demand or other communication,
shall be in writing addressed to the appropriate address set forth below or to
such other address as may be hereafter specified by written notice by the
parties hereto, as applicable, forwarded in like manner.  Any such notice,
request, demand or other communication shall be deemed to be effective one (1)
day after dispatch if sent by telegram, mailgram, express mail or Federal
Express, UPS or any other commercially recognized overnight delivery service or
two (2) days after dispatch if sent by registered or certified mail, return
receipt requested.  Notwithstanding the foregoing, all notices, requests,
demands or other communications shall be considered to be effective upon receipt
if accomplished by hand delivery.

To Bank:

DMRJ Group, LLC

c/o Platinum Partners Value Arbitrage Fund, L.P.

250 West 55th Street, 14th Floor

New York, NY 10019

Attention: David Levy




To RCA:

Republic Capital Access, LLC

790 Station Street,, 2nd Floor

Herndon, VA 20170

Attn: Timothy Gilmore




10.

Notice of Acceptance.  Notice of acceptance of this Agreement is hereby waived
by Bank and





3

Initial:     _________

_________

_________

--------------------------------------------------------------------------------




RCA, and this Agreement and all of the terms and provisions hereof shall be
immediately binding upon the parties hereto from the date of their execution
hereof.

11.

Amendment to Financing Statements.  RCA and Bank acknowledge that Bank has
previously filed one or more “all asset” Uniform Commercial Code (“UCC”)
financing statements naming the Customer as the debtor (each, a “Bank Financing
Statement”) and that RCA will file a UCC financing statement naming the Customer
as the debtor and listing the Account Receivables purchased from the Customer as
collateral.  Bank hereby covenants that, prior to or simultaneous with the
execution of this Agreement, it shall (i) file in each applicable jurisdiction a
UCC-3 amendment, with respect to each Bank Financing Statement, which shall
delete the Account Receivables from the description of collateral covered by
such Bank Financing Statement and (ii) deliver a copy of each such UCC-3
amendment to RCA.

12.

Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of each party hereto and each of their respective successors and
assigns, and nothing in this Agreement is intended to confer upon any other
person, whether or not named herein, any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

13.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws and decisions of the Commonwealth of Virginia, without regard to
its choice of law principles. Actions to enforce this Agreement shall be brought
in a Commonwealth of Virginia.

14.

Counterparts. This Agreement may be executed in any number of counterparts, by
original or facsimile or electronic pdf signature, each of which when executed
and delivered shall be deemed an original, and such counterparts together shall
constitute one instrument.

15. Defined Terms.  Terms used in this Agreement for which meanings are provided
in the UCC of the Commonwealth of Virginia shall have such meanings unless a
different meaning is given to such terms in this Agreement.  

16.

Bank Purchase of Customer Accounts.  Notwithstanding anything to the contrary in
the Bank Credit Agreement, Bank acknowledges and agrees that it will not
purchase any accounts of the Customer that do not arise from contracts included
within the Bank Collateral.




 [remainder of page left blank]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement, as of the date
first above written.



DMRJ GROUP, LLC

REPUBLIC CAPITAL ACCESS, LLC




By:      /s/ David Levy

By:       /s/ Timothy J. Gilmore

Name: David Levy

Name:  Timothy J. Gilmore

Its:       Authorized Signatory

Its:        CFO







Customer Acknowledgment, Confirmation and Consent:

Customer executes this Agreement where indicated below for the sole purpose of
evidencing its acknowledgment of and consent to the terms of this Agreement.  

Customer is not a party to this Agreement and has no rights under this
Agreement.




IMPLANT SCIENCES CORPORATION




By:

/s/ Roger P. Deschenes

Name:  Roger P. Deschenes

Its:

Chief Financial Officer











5

Initial:     _________

_________

_________

--------------------------------------------------------------------------------




Exhibit A

Account Receivables







The Accounts Receivable shall consist of any and all Purchased Receivables
pursuant to the Purchase Agreement, and all proceeds thereof, as well as
proceeds of Unpurchased Receivables to the extent that the proceeds of such
Unpurchased Receivables are used to satisfy Customer’s obligations under Sec.
8.1.7 Deemed Collections; Repurchase.

















